FITZGERALD, J.
Plaintiff’s injuries were occasioned by his stepping into an unguarded excavation some distance away from the car, from which he had, with entire safety, alighted. According to his own testimony, he had taken two or three steps before falling. It would be unreasonable to hold either that the fire, which from unknown causes had broken out in the car, or the action of the conductor, upon its discovery, in stopping the car and letting the passengers alight, were, except in a remote degree, even contributory to the occurrence. A careful consideration of all the evidence leads to the conclusion that no breach of duty upon *348the part of the defendant was established, and justice requires that the verdict rendered in favor of the plaintiff should not be allowed to stand.
Judgment reversed and new trial ordered, with costs to appellant to abide the event. All concur.